Citation Nr: 0000679	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether the garnishment of VA service-connected disability 
compensation is proper if the veteran elects waiver of 
retirement pay.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
December 1953, from November 1959 to February 1960, and from 
February 1960 to August 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998 letter from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A notice of disagreement was received in May 1998.  
A statement of the case was issued in June 1998.  A 
substantive appeal was received from the veteran in June 
1998. 

A hearing before a member of the Board in Washington, D.C. 
was scheduled for September 1998, but the veteran failed to 
appear for this hearing.  In June 1999, the veteran filed a 
motion for an extension of time to submit evidence in support 
of his appeal, and in July 1998 the Board granted this motion 
under the provisions of 38 C.F.R. § 20.1304(b).  


FINDINGS OF FACT

1.  In January 1998, the veteran filed a VA Form 21-651, 
Election of Compensation in Lieu of Retired Pay or Waiver of 
Retired Pay to Secure VA Compensation; he subsequently 
indicated that he only wanted VA compensation benefits if 
there was no garnishment of these benefits.  

2.  In a May 1998 letter, the RO advised the veteran that 
garnishment of VA compensation received in lieu of waived 
military retired pay is permitted under applicable law and 
regulations, and that per his request, no action would be 
taken on his election to receive VA benefits.  


CONCLUSION OF LAW

The Board does not have appellate jurisdiction over any issue 
at this time.  38 U.S.C.A. §§ 511, 7104 (West 1991 & Supp 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from February 1950 to 
December 1953, from November 1959 to February 1960, and from 
February 1960 to August 1988.  He retired due to permanent 
physical disability.  Service connection for several 
disabilities was established in a December 1988 rating 
decision.

An August 2, 1991 Writ of Continuing Garnishment and a 
November 6, 1991, order of the Circuit Court of Hillsborough 
County, Tampa, Florida directing compliance with the writ of 
garnishment on the part of the VA were received in December 
1991 and the RO began garnishing the veteran's VA disability 
benefits pursuant to the court order in February 1992.  It is 
apparent from a review of the writs that compensation was to 
be garnished for alimony purposes.  

In June 1996, the veteran submitted a claim renouncing his 
waiver of retirement pay in lieu of disability compensation.  
In March 1997, the RO accepted the veteran's renouncement of 
his disability compensation payment.  In November 1997, the 
veteran was awarded a total rating based on individual 
unemployability and entitlement to Chapter 35 Dependents' 
Educational benefits.

In January 1998, the veteran filed a VA Form 21-651, Election 
of Compensation in Lieu of Retired Pay or Waiver of Retired 
Pay to Secure VA Compensation.  A February 1998 Report of 
Contact indicates that per telephone conversation, the 
veteran indicated that he only wanted VA compensation 
benefits if there was no garnishment.  The RO, in a May 1998 
letter, advised the veteran that garnishment of VA 
compensation received in lieu of waived military retired pay 
is permitted under applicable law and regulations.  The RO 
advised the veteran that in view of his statement that he 
only wished to receive VA benefits if there was no 
garnishment of same, no action would be taken on his January 
1998 election to receive VA benefits.  The veteran filed a 
notice of disagreement in May 1998.  

The veteran essentially argues that VA disability 
compensation, the receipt of which is elected in lieu of 
retirement pay, is not subject to garnishment for alimony 
obligations.  He cites the United States Supreme Court 
decision in Mansell v. Mansell, 490 U.S. 581 (1989) and 
10 U.S.C. § 1408 in support of his contentions. 

Generally, the Board has appellate jurisdiction to review 
questions of law and fact involved in decisions concerning VA 
benefits. 38 C.F.R. §§ 511, 7104 (West 1991); 38 C.F.R. 
§ 20.101(a) (1999).  As noted above, the writ of continuing 
garnishment and order directing compliance with the writ of 
garnishment were issued by a Circuit Court in Florida and are 
related to a divorce proceeding.  After apparently seeking 
guidance through regional counsel, the RO complied with the 
order from this other jurisdiction, and the Board does not 
have appellate jurisdiction in this matter.  

Further, the RO did not render a decision in this matter; the 
RO simply complied with the veteran's desire not to elect 
compensation in lieu of retirement pay if the compensation 
was to be subject to garnishment, and notified him to that 
effect (i.e. that per his desire, no action on his election 
would be taken).  As such, there is no claim properly before 
the Board for appellate review.  Therefore, the case must be 
dismissed.  38 U.S.C.A. § 7108 (West 1991).

The Board points out that the veteran may be better served in 
addressing his contentions before an appropriate state court, 
to include an appellate body, or before an appropriate 
federal court.  


ORDER

The appeal is dismissed.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

